Title: To James Madison from James Monroe, 12 May 1816
From: Monroe, James
To: Madison, James



May 12. 1816

As my letters to Mr Pinkny & Mr Gallatin are partially concluded, and little is to add to that to Mr Russell I have thought that a trip to Loudoun to return on tuesday, will be no embarrassment to public concerns, and some advantage to myself.You will, I understood, from Mr Todd, yesterday, not leave town till the last of the week.  Mr Dallas leaves it on wednesday.I saw him last night.  He is perfectly well disposed, and has not, I presume, any mistaken view respecting his late clerk.  I am to see him again before he goes to Phila.

J.M.

